Citation Nr: 0704164	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative joint disease of the lumbar spine, to include 
with bulging discs and degenerative discogenic disease of L3-
L4, L4-L5, L5-S1, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. An 
initial issue is compliance with the duty to provide notice 
and assistance to the veteran. 38 C.F.R. § 3.159(b)(1) (2006) 
provides that when VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim; VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA; which information and evidence, 
if any, that VA will attempt to obtain on behalf of the 
claimant; and VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The RO's notice to the veteran in July 2003 following receipt 
of his service connection claim for his lumbar spine disorder 
met all of these requirements. However, after the RO granted 
service connection in February 2004 for the veteran's lumbar 
spine disorder, and the veteran sought an initial increased 
evaluation, the RO did not provide notice to the veteran as 
required by 38 C.F.R. § 3.159(b)(1) (2006), including notice 
of what the evidence must show to obtain an initial increased 
evaluation for his disability. 

The veteran submitted a December 2004 report on an MRI on his 
lumbar spine that had not been reviewed by the RO.  The 
veteran did not submit a waiver of initial consideration of 
this evidence by the RO and the RO did not issue a 
supplemental statement of the case. In Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), it was held that the Board is "primarily an 
appellate tribunal," and that the Board is prohibited from 
considering additional evidence without having to remand the 
case to the RO for initial consideration, unless having an 
appropriate waiver from the veteran. Accordingly, a remand is 
required for consideration of this evidence by the RO and the 
issuance of an SSOC. 

The veteran contends in a March 2004 statement that his 
lumbar spine disability is worse. The veteran was apparently 
receiving physical therapy from a private healthcare 
provider, Horizon Physical Therapy, as well as receiving 
additional care at the VA Medical Center in San Juan, PR. 
Therefore, it appears that the existence of additional 
medical records needs to be investigated and any additional 
records associated with the claims file. Given the veteran's 
report of a worsened disability, an updated VA examination is 
required.  Charles v. Principi, 16 Vet. App. 370, 375 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim"). 

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide notice to the 
veteran consistent with the 
requirements of 38 C.F.R. § 3.159(b)(1) 
(2006) for the veteran's claim for an 
increased initial evaluation for 
degenerative joint disease of the 
lumbar spine, to include with bulging 
discs and degenerative discogenic 
disease of L3-L4, L4-L5, L5-S1, 
including notice of what the evidence 
must show for the veteran to obtain an 
increased initial evaluation.

2. The veteran should be requested to 
indicate whether there are any other 
private treatment records that pertain 
to his claims for an increased initial 
rating for his service connected lumbar 
spine disability that have not been 
obtained, such as from Horizon Physical 
Therapy in St. Thomas, VI, and 
instructed that he should provide all 
of this evidence in his possession that 
is not presently associated with the 
claims file. The veteran should be 
requested to provide an authorization 
for release of medical records to 
permit the RO to obtain those records 
and associate them with the veteran's 
claims file. 

3. The RO should obtain all VA medical 
records from the San Juan, PR VA Medical 
Center, including the most recent medical 
records, and include these records in the 
veteran's claims file. 

4. After the veteran's medical records 
have been gathered, the RO should 
arrange for an examination of the 
veteran's lumbar spine, to be conducted 
by an appropriately qualified physician, 
to ascertain the severity and 
manifestations of the veteran's lumbar 
spine disability. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested 
to report complaints and clinical 
findings in detail. A clear rationale 
for all opinions expressed by the 
examiner is required.  The veteran's 
claims folder, medical records, and a 
copy of this remand must be reviewed by 
the examiner, and the examiner must 
acknowledge receipt and review of the 
veteran's claims file in any report 
generated as a result of this remand. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 

